



EXECUTION COPY
AMENDMENT NO. 2
Dated as of June 1, 2016
to
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 4, 2015
THIS AMENDMENT NO. 2 (this “Amendment”) is made as of June 1, 2016 by and among
PTC Inc., a Massachusetts corporation (the “Parent”), PTC (IFSC) Limited, an
entity organized under the laws of the Republic of Ireland (the “Irish Borrower”
and, together with the Parent, the “Borrowers”), the Lenders listed on the
signature pages hereof and JPMorgan Chase Bank, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent’), under that
certain Amended and Restated Credit Agreement, dated as of November 4, 2015, by
and among the Parent, the Foreign Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and the Administrative
Agent (as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement.
WHEREAS, the Parent has requested that the Lenders and the Administrative Agent
agree to make certain amendments to the Credit Agreement; and
WHEREAS, the Borrowers, the requisite Lenders and the Administrative Agent have
so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the Credit Agreement is
hereby amended as follows, with effect from (and including) the date hereof
(unless otherwise specified below):
(a)     Section 1.01 of the Credit Agreement is hereby amended to add the
following new term and related definition in the appropriate alphabetical order:
“Amendment No. 2 Effective Date” means June 1, 2016.
 
(b)    The definition of “Aggregate Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended to restate the last sentence thereof to read
as follows: “As of the Amendment No. 2 Effective Date, the Aggregate Commitment
is $900,000,000”.
(c)    The definition of “Commitment” set forth in Section 1.01 of the Credit
Agreement is hereby amended to (i) replace the reference to “initial amount of
each Lender’s Commitment” set forth in the penultimate sentence thereof with
“amount of each Lender’s Commitment as of the Amendment No. 2 Effective Date”
and (ii) amend and restate the last sentence thereof to read as follows: “The
aggregate amount of the Lenders’ Commitments as of the Amendment No. 2 Effective
Date is $900,000,000.”
(d)    Clause (c) of Section 5.15 of the Credit Agreement is hereby amended and
restated to read as follows:
“(c) any of the following conditions are satisfied: (i) the aggregate amount of
all such Capital Distributions during any fiscal year of the Parent does not
exceed the Specified Basket Amount; (ii) such Capital Distributions are made
during the period commencing on (and including) the Amendment No. 2 Effective
Date and ending on (and including) June 30, 2018 and the aggregate amount of all
such Capital Distributions during such period does not exceed $100,000,000; or
(iii) the Total Leverage Ratio is less than 3.25 to 1.00 at the time of and
after giving effect (including giving effect thereto on a Pro Forma Basis) to
such Capital Distribution.”
(e)    Schedule 2.01 of the Credit Agreement is hereby amended and restated to
read as set forth on Schedule 2.01 hereto.
2.
    Condition of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (i) the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrowers, the
Required Lenders and the Administrative Agent and (ii) the Administrative Agent
shall have received from the Parent, for the account of each Lender signatory
hereto that delivers its executed signature page to this Amendment by no later
than the date and time specified by the Administrative Agent, an amendment fee
in an amount equal to $5,000.
3.
    Representations and Warranties of the Borrowers. Each of the Borrowers
hereby represents and warrants as follows:
(a)
    This Amendment and the Credit Agreement as modified hereby constitute valid
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms.
(b)
    As of the date hereof and immediately after giving effect to the terms of
this Amendment, (i) no Default or Event of Default has occurred and is
continuing and (ii) the representations and warranties of the Borrowers set
forth in the Credit Agreement are true and correct in all material respects (or,
in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) on and as of the date hereof (or, if a
representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct in all
material respects (or, in the case of any representation or warranty qualified
by materiality or Material Adverse Effect, in all respects) as of such specific
date).
4.
    Reference to and Effect on the Credit Agreement.
(a)
    Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.
(b)
    The Credit Agreement and all other Loan Documents shall remain in full force
and effect and are hereby ratified and confirmed.
(c)
    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other Loan Documents.
(d)
    This Amendment is a Loan Document.
5.
    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.
    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.
    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or other electronic imaging shall have the
same force and effect as manual signatures delivered in person.
[Signature Pages Follow]





IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


PTC INC.,
as the Parent
 
 
By: /s/Stephen Bouchard
 
Name: Stephen Bouchard
 
Title: Treasurer
 
PTC (IFSC) LIMITED,
as the Irish Borrower
 
 
By: /s/Eamonn Clarke
 
Name: Eamonn Clarke
 
Title: Director














JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as an Issuing Bank and as
Administrative Agent
 
 
By: /s/Daglas P. Panchal
 
Name: Daglas P. Panchal
 
Title: Vice President
 









KEYBANK NATIONAL ASSOCIATION
 
 
By: /s/David A. Wild
 
Name: David A. Wild
 
Title: Senior Vice President
 





Name of Lender:
 
FIFTH THIRD BANK
 
 
By: /s/Colin Murphy
 
Name: Colin Murphy
 
Title: Director
 







Name of Lender:
 
HSBC Bank USA, National Association
 
 
By: /s/Elise M. Russo
 
Name: Elise M. Russo
 
Title: Senior Vice President
 
 
 
For any Lender requiring a second signature line:
 
 
By:
 
Name:
 
Title:







Name of Lender:
 
CITIZENS BANK, N.A.
 
 
By: /s/William M. Clossey
 
Name: William M. Clossey
 
Title: Sr. Vice President
 
 
 
For any Lender requiring a second signature line:
 
 
By:
 
Name:
 
Title:







Name of Lender:
 
ROYAL BANK OF CANADA
 
 
By: /s/Nicholas Heslip
 
Name: Nicholas Heslip
 
Title: Authorized Signatory
 







Name of Lender:
 
SANTANDER BANK, N.A.
 
 
By: /s/William Maag
 
Name: William Maag
 
Title: Managing Director
 







Name of Lender:
 
TD BANK, N.A.
 
 
By: /s/Christopher Matheson
 
Name: Christopher Matheson
 
Title: Director
 
 
 
For any Lender requiring a second signature line:
 
 
By:
 
Name:
 
Title:







Name of Lender:
 
Barclays Bank PLC
 
 
By: /s/Sean Duggan
 
Name: Sean Duggan
 
Title: Assistant Vice President
 









Name of Lender:
 
SunTrust Bank
 
 
By: /s/Jason Crowley
 
Name: Jason Crowley
 
Title: Vice President
 
 
 
For any Lender requiring a second signature line:
 
 
By:
 
Name:
 
Title:







Name of Lender:
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By: /s/Brian Seipke
 
Name: Brian Seipke
 
Title: Vice President
 







Name of Lender:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By: /s/David Mallett
 
Name: David Mallett
 
Title: Managing Director
 
 
 
For any Lender requiring a second signature line:
 
 
By:
 
Name:
 
Title:







Name of Lender:
 
SILICON VALLEY BANK
 
 
By: /s/Kristy Vlahos
 
Name: Kristy Vlahos
 
Title: Director
 
 
 
For any Lender requiring a second signature line:
 
 
By:
 
Name:
 
Title:







Name of Lender:
 
The Huntington National Bank
 
 
By: /s/Jared Shaner
 
Name: Jared Shaner
 
Title: Vice President
 







 
 
Name of Lender: BANK OF AMERICA, N.A.
 
 
By: /s/My-Linh Yoshiike
 
Name: My-Linh Yoshiike
 
Title: Vice President
 







Name of Lender: PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION
 
 
By: /s/Kathryn M. Williams
 
Name: Kathryn M. Williams
 
Title: Vice President
 






SCHEDULE 2.01

COMMITMENTS


LENDER
COMMITMENT
 
 
JPMORGAN CHASE BANK, N.A.


$78,000,000.00


 
 
KEYBANK NATIONAL ASSOCIATION


$78,000,000.00


 
 
FIFTH THIRD BANK


$66,000,000.00


 
 
HSBC BANK USA, NATIONAL ASSOCIATION


$66,000,000.00


 
 
CITIZENS BANK, N.A.


$66,000,000.00


 
 
ROYAL BANK OF CANADA


$66,000,000.00


 
 
SANTANDER BANK, N.A.


$66,000,000.00


 
 
TD BANK, N.A.


$66,000,000.00


 
 
BARCLAYS BANK PLC


$54,000,000.00


 
 
SUNTRUST BANK


$54,000,000.00


 
 
U.S. BANK NATIONAL ASSOCIATION


$54,000,000.00


 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION


$45,000,000.00


 
 
SILICON VALLEY BANK


$45,000,000.00


 
 
THE HUNTINGTON NATIONAL BANK


$36,000,000.00


 
 
BANK OF AMERICA, N.A.


$36,000,000.00


 
 
PEOPLE’S UNITED BANK


$24,000,000.00


 
 
AGGREGATE COMMITMENTS


$900,000,000.00









CH\2316057.3